DETAILED ACTION
The following is a final office action in response to applicant’s amendment/remarks filed on 06/22/2021 for response of the office action mailed on 03/25/2021. Dependent claims 6 and 15 are cancelled. Independent claims 1, 10, 19 and 26 are amended with  claim limitations from objected claims 6 and 15,  rolled up to respective independent claims 1, 10, 19 and 26.  A new sets of independent claims 31-34 with claimed features from objected claims 6 and 15 are added to those new sets of independent claims, are submitted on 06/22/2021 .  Therefore, claims 1-5, 7-14 and  16-34  are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

  Claim Objections
Claims 1, 5, 7, 10, 14, 16, 19, 23-24, 26, 28-29 and 31-34  are objected to because of the following informalities: 
Claim 1 in line 10, replace “downlink control information”  with  “a downlink control information”.
Claim 5 in line 5, replace “a downlink control information” with “the downlink control information”.
Claim 7 in line 2, replace “a downlink control information” with “the downlink control information”.
Claim 10 in line 7, replace “downlink control information”  with  “a downlink control information”.
Claim 14 in line 5, replace “a downlink control information” with “the downlink control information”.
16 in line 2, replace “a downlink control information” with “the downlink control information”.
Claim 19 in line 11, replace “downlink control information ”with “a downlink control information”.
Claim 23 in line 6, replace “a downlink control information” with “the downlink control information”.
Claim 24 in line 2, replace “a downlink control information” with “the downlink control information”.
Claim 26 in line 8, replace “downlink control information”  with  “ a downlink control information”.
Claim 28 in line 6, replace “a downlink control information” with “the downlink control information”.
Claim 29 in line 2, replace “a downlink control information” with “the downlink control information”.
Claim 31 in line 11, replace “downlink control information” with “a downlink control information”.
Claim 32 in line 8, replace “downlink control information” with “a downlink control information”.
Claim 33 in line 11, replace “downlink control information” with “a downlink control information”.
Claim 34 in line 7, replace “downlink control information” with “a downlink control information”.

        Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are 

Claim limitations  “means for determining a first code division multiplexing group associated with a first transmission/reception point and a second code division multiplexing group associated with a second transmission/reception point”, “means for receiving a signal indicating that code division multiplexing group hopping is enabled for the first transmission/reception point and the second transmission/reception point”, “means for decoding, for each of a first instance of the code division multiplexing group hopping and a second instance of the code division multiplexing group hopping, a demodulation reference signal port toggling flag of downlink control information to identify the indication that code division multiplexing group hopping is enabled”, “means for receiving, during the first instance, a first reference signal from the first transmission/reception point according to the first code division multiplexing group and a second reference signal from the second transmission/reception point according to the second code division multiplexing group”, “means for receiving, the second instance, the first reference signal from the first transmission/reception point according to the second code division multiplexing group and the second reference signal from the second transmission/reception point according to the first code division multiplexing group”  in independent claim 33,  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For example, even though the term "means for determining …." is mentioned briefly in ¶0006 in but there is insufficient corresponding structure defined for the claimed term "means for determining ……."  in the specification. The same is true for other claim limitations invoking 112(f) in the independent claim 33
Similarly, claim limitations  “means for coordinating with a second transmission/reception point to configure code division multiplexing group hopping for a user equipment (UE); means for encoding, for each of a first instance of the code division multiplexing group hopping and a second instance of the code division multiplexing group hopping, a demodulation reference signal port toggling flag of downlink control information to indicate that code division multiplexing group hopping is enabled; means for transmitting a signal to the UE indicating that code division multiplexing group hopping is enabled for the first transmission/reception point and the second transmission/reception point; means for transmitting, the first instance, a first reference signal to the UE according to a first code division multiplexing group; and means for transmitting, the second instance, the first reference signal to the UE according to a second code division multiplexing group.”  in independent claim 34,  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For example, even though the term " means for coordinating …." is mentioned briefly in ¶0018 in but there is insufficient corresponding structure defined for the claimed term "means for coordinating ……."  in the specification. The same is true for other claim limitations invoking 112(f) in the independent claim 34.    Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Allowable Subject Matter

Claims 1-5, 7-14, 16-32 are allowed.





Response to Arguments

Applicant's arguments filed on 06/22/2021 have been fully considered but they are not persuasive.  

Earlier claim objections have been withdrawn following amended claim languages.

Applicant rolled up objected claims 6 and 15 to respective independent claims 1, 10, 19 and 26 by cancelling those dependent claims 6 and 15, hence, 103 rejection for independent claims  1, 10, 19 and 26 have been withdrawn along with all dependent claims. In addition, applicant added a new sets of independent claims 31-32 with claimed features from objected claims 6 and 15 are added to those new sets of independent claims, are allowable (i.e., 1-5, 7-14, 16-32) as mentioned above.

However, applicant added another new sets of independent claims 33-34 which invoke 112(f),  are rejected. An interpretation of 112 (f) along with 112(b) rejection, are explained above in §112 (b) rejection. 

Examiner also reached out to applicant’s representative attorney J. Scott Karren (Reg.# 58,665 ) in regards to those claims (i.e., 33-34), see interview summary.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/M.S.C./Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467